ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING IN BANC
The appellant’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court.
On the question of rehearing before the panel, Circuit Judges SPROUSE, MURNA-GHAN and WILKINS voted to deny.
In a requested poll of the Court on the suggestion for rehearing in banc, Circuit Judges RUSSELL, WIDENER, CHAPMAN, and WILKINSON voted to rehear the case in banc; and Circuit Judges ERVIN, WINTER, HALL, PHILLIPS, MUR-NAGHAN, SPROUSE, and WILKINS voted against in banc rehearing.
As the panel considered the petition for rehearing and is of the opinion that it should be denied, and as a majority of the active circuit judges voted to deny rehearing in banc, .
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.
Entered at the direction of Circuit Judge SPROUSE.
*19ORDER ON REQUEST TO WITHDRAW OPINION
On July 28, 1989, this court entered an Order denying Takoma Park’s petition for rehearing and suggestion for en banc consideration. Takoma Park, by letter received in the Clerk’s Office on July 27, 1989, advised that the parties had settled the case. Judge Widener requested that the panel withdraw its previously-issued opinion. Upon the panel’s decision not to withdraw it, Judge Widener requested a vote of an en banc court on the question of whether it should be withdrawn. On that issue, a majority of the court voted not to require the panel to withdraw its opinion, with Circuit Judges RUSSELL, WIDENER, and CHAPMAN voting to the contrary.
It is, therefore, ORDERED that the opinion previously issued by the panel remain in effect.
Circuit Judge WIDENER files the attached dissent.